Citation Nr: 9930991	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis and cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971 and from June 1974 to March 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that the veteran 
had not submitted sufficient new and material evidence to 
reopen his claim for entitlement to service connection for 
hepatitis and cirrhosis. 


FINDINGS OF FACT

1.  In May 1992, the RO denied entitlement to service 
connection for elevated SGPT liver count, chronic hepatitis.  
The veteran did not appeal that decision.

2.  The evidence submitted subsequent to the unappealed May 
1992 RO decision, bears directly and substantially on the 
specific matter of the veteran's claim of entitlement to 
service connection for hepatitis and cirrhosis.

3.  The veteran's claim for entitlement to service connection 
for hepatitis and cirrhosis is plausible.


CONCLUSIONS OF LAW

1.  The evidence received since the May 1992 RO decision, 
which denied entitlement to service connection for elevated 
SGPT liver count, chronic hepatitis, is new and material and 
the veteran's claim has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim for entitlement to service connection 
for hepatitis and cirrhosis is well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Service connection may also be 
granted for certain chronic diseases, including cirrhosis of 
the liver, if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999). Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The evidence of record at the time of the May 1992 RO 
decision is briefly summarized.  The service medical records 
show that the veteran had repeated elevated SGPT counts and 
an assessment of possible chronic hepatitis - Non A, Non B 
type was rendered.  As there was no confirmed diagnosis made 
during service, by rating action dated in May 1992, 
approximately two months subsequent to service, the RO denied 
entitlement to service connection.  The veteran did not 
appeal this decision of the RO, and thus it became final.  38 
U.S.C.A. § 7105(c) (West 1991).

However, the veteran may reopen his claim by submitting new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

In May 1997, the veteran requested that his claim of 
entitlement to service connection for hepatitis and cirrhosis 
be reopened pursuant to the submission of additional 
evidence.  In support of his claim, the veteran submitted 
private laboratory results dated in March 1997 which show 
that the veteran tested strongly reactive for the Hepatitis C 
antibody.  The diagnosis was chronic hepatitis with moderate 
fibrosis and early cirrhosis.

The veteran also submitted an undated letter from his private 
physician which set forth that in light of the veteran's long 
history of abnormal liver function tests, there is a strong 
possibility that he may have had Hepatitis C before 1986, and 
that this was unable to be detected due to lack of 
appropriate testing and knowledge of Hepatitis C.  

The veteran underwent a VA examination in August 1997.  The 
assessment was hepatitis C and cirrhosis per previous 
records.

The Board finds that the evidence submitted since May 1992 
denial is new because it is not cumulative.  Moreover, it is 
material because the foregoing medical records, particularly 
the letter from the veteran's private physician, are 
probative of whether the currently diagnosed hepatitis C and 
cirrhosis may be the result of the veteran's active service. 
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for hepatitis C and 
cirrhosis is reopened.

Having reopened the claim for entitlement to service 
connection for hepatitis C and cirrhosis, the case must now 
be reviewed by the RO.  In Elkins v. West, 12 Vet. App. 209 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that that in making a determination as to 
whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

In this regard, the service medical records contain an 
assessment of possible chronic hepatitis - Non A, Non B type.  
The staement from veteran's private physician indicates that 
there was a strong possibility that the currently diagnosed 
hepatitis C was related to service.  The Board finds that 
this evidence tends to establish a nexus between the 
currently diagnosed hepatitis C and.  Accordingly, the claim 
is well grounded. 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hepatitis C 
and cirrhosis is reopened.

The veteran's claim for hepatitis C and cirrhosis is well 
grounded and to this extent only, the claim is allowed.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for hepatitis C and cirrhosis, is well 
grounded, VA has a duty to assist the veteran in the 
development of evidence pertinent to his claim under 
38 U.S.C.A. § 5107(b) (West 1991).

In this regard, at the time of the VA examination in August 
1997, the examiner ordered several tests, including a liver 
profile.  These test results are not on file.  The Board also 
finds that an opinion by an appropriate specialist would be 
of assistance in rendering a decision in this case.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard current treatment for the 
disabilities in issue.  The RO should 
then obtain all records, which are not on 
file.  The RO should inform the veteran 
that he has the opportunity to submit any 
additional evidence and arguments in 
support of his claim. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  The RO should obtain the results of 
the tests ordered by the VA examiner in 
August 1997.  

3.  Thereafter, the claims file should be 
forwarded to the VA examiner who 
conducted the August 1997 VA examination 
or, if unavailable, to another specialist 
for review and for an opinion.  It is 
requested that the examiner render an 
opinion as whether it is as likely as not 
that the current hepatitis C, or any 
other liver disorder diagnosed is related 
to the inservice complaints and findings.  
A complete rational for any opinion 
expressed should be included in the 
examination report.  Any additional tests 
or examination deemed necessary should be 
accomplished

4.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted, a Supplemental 
Statement of the Case should be furnished to the veteran and 
his representative and they should be provided an opportunity 
to respond.  The claims folder should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals







